Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 6, 2020

                                      No. 04-20-00124-CV

                     Billy STONE dba Stobil Enterprise and All Occupants,
                                        Appellants

                                                v.

                      K CLARK PROPERTY MANAGEMENT LLC,
                                   Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2020CV00366
                          Honorable J. Frank Davis, Judge Presiding

                                            ORDER

      In accordance with the court’s opinion of this date, K Clark Property Management LLC’s
motion to dismiss is GRANTED and this appeal is DISMISSED FOR WANT OF
JURISDICTION.

       We order that no costs be assessed against appellants Billy Stone dba Stobil Enterprise and
All Occupants because they are indigent.

       It is so ORDERED on May 6, 2020.

                                                 _____________________________
                                                 Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2020.

                                                 _____________________________
                                                 Michael A. Cruz, Clerk of Court